119 F.3d 7
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ronald Olen BURROWS, Defendant-Appellant.
No. 96-50586.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997**Decided July 18, 1997.

Before HUG, Chief Judge, KOZINSKI, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Ronald O. Burrows appeals pro se the district court's denial of his Fed.R.Crim.P. 33 motion for a new trial on the basis of "newly discovered" evidence.  We have jurisdiction under 28 U.S.C. § 1291.  We review for an abuse of discretion, see United States v. Kulczyk, 931 F.2d 542, 548 (9th Cir.1991), and we affirm for the reasons stated by the district court in its order filed on September 10, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  The government's motion to strike and Burrows's request for oral argument are denied.  Burrows's motion to file a replacement brief is granted


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3